Citation Nr: 0908022	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  06-32 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment reimbursement for unauthorized 
hospitalization from October 21, 2005 to November 30, 2005 at 
St. Anthony's Hospital.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The appellant had active service.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a decision of April 2006 by the Bay 
Pines VA Medical Center in Bay Pines, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.

REMAND

In August 2008, the Board directed the Bay Pine VAMC, the 
agency of original jurisdiction (AOJ), to conduct specific 
development of the record.  The AOJ was instructed:  To 
obtain acceptable proof of service and associate it with the 
claims file; to obtain a copy of the Rating Decision granting 
service connection for psychosis and associate it with the 
claims file; and to prepare a statement for the record 
indicating whether the VA facility in issue was up, running 
and accepting patients, to include emergency admissions, 
during the period from October 2005 to November 2005.

In addition, the AOJ was instructed to request from St. 
Anthony's Hospital in St. Petersburg, Florida, the following:  
Information or evidence on all contacts between them and any 
VA facilities regarding the transfer of the Veteran to a VA 
facility (to include phone logs); a statement explaining 
whether there was an emergency at the time of the 
hospitalization such that delay would have been hazardous to 
life and health; and a statement explaining at which point, 
during the course of the hospitalization from October 21, 
2005 to November 30, 2005, that the Veteran became stable 
enough for potential transfer to another institution.

However, a review of the record shows that the requested 
development has not been accomplished.  Sending a letter to 
"D R" was incorrect as such evidence, if it exists, was 
either in the possession of VA or the private facility.  
There is no record of proof of service, the Rating Decision, 
or letter to St. Anthony's Hospital requesting the 
information sought by the Board.  A remand by the Board 
imposes upon the Secretary of the VA a concomitant duty to 
ensure compliance with the terms of the remand.  Where remand 
orders of the Board are not complied with, the Board errs in 
failing to insure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  As such, the AOJ is again requested to comply 
with the Board's remand directives, stated below.

The case is REMANDED for the following action:

1. The AOJ should obtain acceptable proof 
of service and associate it with the claim 
file.

2.  The AOJ should obtain a copy of the 
Rating Decision granting service 
connection for psychosis and associate it 
with the claim file.

3.  The AOJ should request that St. 
Anthony's Hospital in St. Petersburg, 
Florida, provide:

    a.  All contacts between them and any 
VA facilities regarding the transfer of 
the veteran to a VA facility. Details of 
the communications must be provided to 
include phone logs.

	b.  A statement explaining whether 
there was an emergency at the time of the 
hospitalization such that delay would have 
been hazardous to life and health.

	c.  A statement explaining at which 
point, during the course of the 
hospitalization from October 21, 2005 to 
November 30, 2005, did the veteran become 
stable enough for potential transfer to 
another institution.

4.  In light of the possible impact of 
hurricanes (hurricane relief or a 
hurricane approaching), the AOJ should 
provide a statement for the record that 
the VA facility in issue was up, running 
and accepting patients, to include 
emergency admissions, during the period 
from October 2005 to November 2005. (See 
letter dated May 15, 2006 from DKR.) If 
during such time frame the hospital was 
either closed, not accepting patients or 
accepting emergency admissions, such fact 
must be noted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




